

114 S1239 IS: To amend the Clean Air Act with respect to the ethanol waiver for the Reid vapor pressure limitations under that Act.
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1239IN THE SENATE OF THE UNITED STATESMay 7, 2015Mr. Donnelly (for himself, Mr. Grassley, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act with respect to the ethanol waiver for the Reid vapor pressure
			 limitations under that Act.
	
 1.Ethanol waiverSection 211(h)(4) of the Clean Air Act (42 U.S.C. 7545(h)(4)) is amended— (1)in the matter preceding subparagraph (A), by inserting or more after 10 percent; and
 (2)in subparagraph (C), by striking additional alcohol or.